          Case 1:19-cv-02379-KBJ Document 30 Filed 09/27/19 Page 1 of 1



                    THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
COMMITTEE ON THE JUDICIARY OF THE          )
U.S. HOUSE OF REPRESENTATIVES,             )
                                           )
                        Plaintiff,         )
v.                                         ) No. 1:19-cv-2379-KBJ
                                           )
DONALD F. McGAHN II,                       )
                                           )
                        Defendant.         )
__________________________________________)

                                 NOTICE OF APPEARANCE

       Please take notice that Serena M. Orloff, United States Department of Justice, Civil

Division, Federal Programs Branch, hereby enters her appearance as counsel for Defendant Donald

F. McGahn II, in his official capacity as former Counsel to the President.

Dated: September 27, 2019                         Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  JAMES M. BURNHAM
                                                  Deputy Assistant Attorney General

                                                  ELIZABETH J. SHAPIRO
                                                  Deputy Branch Director

                                                  /s/ Serena Orloff
                                                  SERENA ORLOFF
                                                  (Cal. Bar No. 260888)
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street, NW
                                                  Washington, DC 20005
                                                  Tel: (202) 305-0167
                                                  Fax: (202) 616-8470
                                                  serena.m.orloff@usdoj.gov

                                                  Counsel for Defendant
